Holden,, J.,
delivered the opinion of the court.
This is an appeal from a judgment for two hundred and fifty dollars in favor of the appellee, Wilson, against the appellant, town of Newton, as damages for wrongfully cutting off appellee’s water supply.
On the trial of the case it was shown by the plaintiff that the town of Newton was furnishing his water supply from its water-works plant, and that appellee, as a subscriber for water, had paid the town the amount due for furnishing the water, and that an agent of the town cut the water off without any cause, and thereby inconvenienced and damaged appellant in denying him the use of the water for household purposes and for his stock for several days. The evidence tended to show that the town, through its agent, was guilty of willful negligence and wanton conduct in cutting the water off without notice and without cause. The jury was instructed to find actual damages for the plaintiff, and was also instructed that punitive damages might be awarded in the case. It appears from the testimony in the record that the actual damages were small, and that the verdict of two hundred and fifty dollars must have included punitive damages.
The appellant presents several serious grounds for reversal, but we shall notice only one, which will reverse the judgment, and the others may not arise again on a new trial.
We think the trial court erred in granting the instruction for punitive damages. While the question of whether punitive damages may be recovered against a municipality has never been passed upon in an opinion by this court, it is our judgment that exemplary damages are*not recoverable against a municipality unless authorize;! by- statute.
This seems to be the rule followed in other jurisdictions, and, while there may be some respectable authority to the contrary, we think the better rule to follow is that municipalities functioning solely in the public interest are not liable for punitive damages for the willful or malicious *729conduct of its servants. 8 E. C. L. section 140; Chicago v. Martin, 49 Ill. 241, 95 Am. Dec. 590.
We think this rule is best and safest for the protection of the public against the unauthorized and unratified conduct of a willful or malicious agent. The wanton agent may become liable individually, perhaps on his bond if he have any; but to hold that the public can be visited with punishment for the willful and malicious acts of its servants would be to contravene sound public policy.
For the error committed in granting the instruction for punitive damages, the judgment of the lower court is reversed, and the case remanded.

Reversed and remanded.